Citation Nr: 0614529	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-23 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
service-connected depressive disorder and panic disorder.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1974 to 
September 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
granted service connection for depressive disorder and panic 
disorder with an evaluation of 30 percent, effective November 
16, 1999.  In June 2004, the RO granted an increased 
evaluation of 50 percent for depressive disorder and panic 
disorder, effective November 16, 1999.  On his VA-Form 9, the 
veteran contends that he is entitled to a higher rating.  
Thus, this claim is still before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).


FINDINGS OF FACT

The veteran's psychiatric disabilities are manifested by 
occupational and social impairment with deficiencies in 
family relations, mood, and to some extent work, due to such 
symptoms as near-continuous panic; and a GAF score range from 
55 to 45.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation, but no higher, for 
the veteran's psychiatric disabilities have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Codes 9412-
9434 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the original service 
connection claim for depression and the respective 
responsibilities of each party for obtaining and submitting 
evidence by way of a May 2002 VA letter, prior to the May 
2003 rating decision.  Specifically, the RO notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  The RO also 
notified the veteran of his responsibility to respond in a 
timely manner to VA's requests for specific information and 
to provide a properly executed release so that VA could 
request the records for him.  Additionally, the RO requested 
the veteran to notify VA of any other medical evidence so 
that VA could help by getting that evidence.  The RO notified 
the veteran again in October 2002 and February 2003.  Even 
though the VCAA letters do not specifically request the 
veteran to submit any evidence in his possession, by asking 
him to notify VA of any other medical evidence, this, in 
effect, would include any evidence in his possession.  Thus, 
this element of the notice requirement was met.

The RO subsequently granted service connection for depressive 
disorder and panic disorder in a May 2003 rating decision, 
assigning a 50 percent evaluation effective November 16, 
1999.  The veteran filed a notice of disagreement, asserting 
that he is entitled to an increased rating.  While the 
veteran was never provided a VCAA letter outlining the 
criteria for substantiating an increased rating claim, 
including the laws regarding degrees of disability or 
effective dates for any grant of service connection, the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As 
the veteran was granted service connection and assigned an 
evaluation and effective date, the Secretary had no 
obligation to provide further notice under the statute.  Id.   
Moreover, the veteran was provided notice of the regulations 
for evaluating mental disorders in the June 2004 statement of 
the case and has not otherwise argued failure of notice.  As 
such, any defect with respect to the content of the notice 
requirement was non-prejudicial.

The Board notes that the May 2002, October 2002, and February 
2003 VA letters notified the veteran that he had 30 days from 
the date of the letter to respond.  The veteran was further 
advised that if he did not respond by the end of the 30-day 
period, his appeal would be decided based on the information 
and evidence currently of record.  In a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court found that the 30-day period provided 
in § 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, as previously mentioned, there is no 
defect with the VCAA notice given to the veteran in this 
case.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, private medical records dated from November 1999 to 
March 2003, and VA medical records dated from October 2002 to 
February 2004.  The veteran's representative contended in May 
2004 that recent VA medical records were missing from the 
file.  However, as noted, the RO has obtained VA medical 
records for the veteran dated up to February 2004; thus, 
there do not appear to be any missing records.  Moreover, the 
Board finds that there are no additional medical treatment 
records necessary to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in March 2003, and 
the examiner rendered a considered medical opinion regarding 
the pertinent issues in this matter.

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his original claim 
for service connection, and subsequent claim for a higher 
rating; were notified of the respective responsibilities of 
VA and himself as it pertained to who was responsible for 
obtaining such evidence; and also were notified, in effect, 
to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues of service connection and increased 
ratings is required to comply with the duty to assist under 
the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The RO granted service connection for depressive disorder and 
panic disorder in May 2003, assigning a 30 percent rating 
effective November 16, 1999.  In June 2004, the RO granted a 
disability rating of 50 percent for depressive disorder and 
panic disorder, effective November 16, 1999.  On his VA-Form 
9, however, the veteran specifically asserted that he should 
be entitled to a 70 percent rating.

He contends that he experiences panic attacks and anxiety on 
an on-going basis, regardless of medication.  He noted that 
the attacks can come as often as two per day or 20 per week 
and range from semi-tolerable with medication to completely 
unable to function.  He also noted that when he becomes upset 
by something, he is unable to work through it and will dwell 
on it for long periods of time.  Additionally, he indicated 
that his panic disorder and depression hinders his ability to 
earn a consistent living, noting that he had previously lost 
a job of 13 years due to chronic absenteeism.  He stated that 
he is not comfortable in social situations and he cannot 
travel long distance or drive.  He also has difficult 
relationships with his spouse and children and needs 
assistance in daily living, such as shopping and 
appointments.  The veteran's mother further stated that his 
symptoms make it difficult to include him in family 
gatherings and other social affairs.  In sum, the veteran 
contends that the level of his psychiatric disability is 
higher than the assigned rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's depressive disorder and panic disorder is rated 
as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Codes (DC's) 9412-9434.  In order to get the next higher 70 
percent rating, the evidence must show occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships. 38 C.F.R. § 4.130.

Private medical records dated in November 1999 and February 
2000 show assessments of panic disorder.  A March 2000 
private progress note shows an assessment of depression.  The 
veteran had problems with being irritable and had mood 
swings, which was interfering with his relationship with his 
wife.

An April 2001 private progress note shows an assessment of 
depression.  The veteran indicated that he struggled with 
anger and marital problems, but was not suicidal or violent.  
In July 2001, a private progress note shows that the veteran 
was almost completely incapacitated socially due to his panic 
disorder.  The assessment was severe panic.  

An April 2002 private progress note also shows an assessment 
of severe anxiety.  A September 2002 private mental status 
examination shows a history of chronic recurring panic, 
anxiety, and depression.  

An October 2002 VA progress record notes a history of panic 
attacks that present as sudden onset of dizziness, 
irritability, shortness of breath, chest pains, and diarrhea.  
Severe attacks occurred once a week; and less severe attacks 
occurred three times per week.  The veteran also had constant 
underlying anxiety; and it was noted that he was on 
medication without results.  The problem list included panic 
attack/anxiety for 25 years.

In March 2003, a private counseling evaluation shows an Axis 
I diagnosis of dysthymia and panic disorder, without 
agoraphobia; and a GAF score of 55.

A March 2003 VA examination report shows the veteran's affect 
was irritable and his mood appeared dysthymic.  He denied 
suicidal and homicidal ideation, but remained sad.  There 
were no signs of psychosis; and his thoughts were clear, 
logical, and sequential.  His intellect appeared to lie in 
the average range; and he was alert, oriented, and appeared 
in good reality contact.  He noted that he had worked at a 
repair company for the past seven years and occasionally was 
irritable with the customers, but generally got along well on 
the job.  He complained that he was irritable and short-
tempered on a daily basis, but avoided physical violence, and 
was able to drive a car and independently completed 
activities of daily living.  He complained that during the 
last two years he had not been motivated to work on 
motorcycles or become involved in projects in his garage; and 
the examiner noted that it seemed he spent much of his free 
time "sitting around."  He generally was able to control 
his temper but found that he lost it when stuck in traffic or 
faced with criticism or time pressures.  He also noted that 
he felt sad.  He indicated that he suffered one panic attack 
monthly as long as he took his prescription medication and 
that before taking his medication one and a half years ago, 
he suffered daily panic attacks.  His panic attacks lasted up 
to one hour and were marked by the need to escape, diarrhea, 
shortness of breath, racing heart, air hunger, and other 
signs of adynamic arousal.  The examiner found that his 
psychomotor behavior was mildly agitated; and he denied 
suicidal and homicidal ideation, intention, and plan.  The 
Axis I diagnosis was major depressive disorder, chronic, 
moderate; and panic disorder without agoraphobia.  His 
current GAF score was reported as 52.

A May 2003 VA consult request notes a provisional diagnosis 
of anxiety and panic attacks, not well-controlled on 
medications.

A July 2003 VA psychiatric progress note shows the veteran 
suffers from frank panic attacks with shortness of breath, 
heart palpitations, feeling of impending doom, severe 
anxiety, and uncontrollable diarrhea.  There were no triggers 
for these panic attacks and he usually had at least three per 
week, lasting fifteen minutes to three hours.  Sometimes he 
had low level panic lasting all day.  He complained of 
ongoing problems with anger and irritability, but denied any 
periods of decreased need for sleep, euphoria, psychotic 
symptoms, or suicidal ideation.  He also mentioned ongoing 
"depression" but the examiner found this sounded more like 
mood instability related to anxiety, noting that he did not 
have any other symptoms of depression, other than early 
insomnia related to worrying.  Mental status examination 
revealed that the veteran was adequately groomed and bounced 
his leg around during the whole examination.  His speech was 
very pressured and hard to interrupt; and his thought 
processes were linear and goal-oriented.  He appeared to be 
cognitively intact but this was not formally tested.  His 
mood was "anxious and angry" and his affect was congruent 
with his mood.  He denied any psychotic symptoms or suicidal 
ideation; and insight and judgment appeared intact.  The 
veteran was noted to have a long history of panic disorder 
and anxiety symptoms that were disabling in his life.  The 
examiner indicated that his symptoms were similar to a 
hypomanic patient, though he did not have a history of clear 
bipolar spectrum issues.  The only evidence was poor sleep, 
anger out of proportion to environmental stress, pressured 
speech, and mood instability; and the examiner found the most 
likely explanation was severe panic disorder.  The diagnoses 
were panic disorder, generalized anxiety disorder, and 
rule/out bipolar disorder.  The GAF score was 45.  The same 
diagnoses were confirmed in August 2003; but the GAF score 
was reported as 50.

In February 2004, a VA psychiatric progress note shows the 
veteran had extreme anxiety that interfered with his ability 
to work.  Mental status examination showed that his speech 
was mildly pressured but of normal volume and tone.  His 
thought-processes were organized and he was cognitively 
intact.  His mood was "anxious" and his affect was jittery.  
He denied any psychotic or suicidal ideation and his insight 
and judgment were good.  The assessment was that the veteran 
had a long history of panic disorder and anxiety symptoms 
that were disabling in his life.

Upon review, the Board finds that the level of the veteran's 
psychiatric disabilities more closely approximates the 
criteria for a 70 percent rating under DC's 9412-9434.  See 
38 C.F.R. § 4.7.  While not all of the criteria for a 70 
percent rating are met, the medical evidence shows 
occupational and social impairment with deficiencies in 
family relations, mood, and to some extent work, due to near-
continuous panic.  Additionally, the GAF score range from 55 
to 45 reflects moderate to severe impairment.  According to 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth edition (DSM IV), a Global Assessment of Function 
(GAF) score reflects the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." DSM IV, American Psychiatric 
Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  
A GAF score of 41-50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51-60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

A 100 percent evaluation under DC's 9412-9434 is not 
warranted, however.  The evidence does not show, nor does the 
veteran contend, that he has total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there appears to be no identifiable period 
of time since the effective date of service connection, 
during which the veteran's depressive disorder and panic 
disorder warranted a rating higher than 70 percent.  Thus, 
"staged ratings" are inapplicable to this case.

The Board also does not find that the veteran's disability 
picture has been rendered unusual or exceptional in nature as 
to warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits is sought on appeal.  
38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).
The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

Accordingly, an initial evaluation of 70 percent, but no 
higher, for depressive disorder and panic disorder is 
granted.  




ORDER

Entitlement to an initial evaluation of 70 percent, but no 
higher, for depressive disorder and panic disorder is 
granted, subject to the rules and payment of monetary 
benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


